UNITED STATES DISTRICT COURT                                 FILED
                                     FOR THE DISTRICT OF COLUMBIA                                  FEB i ~. ~Dl1
                                                                                            Clerk. U.S. District & B k
                                                                                           Courts tor the District OfanC r,uptcy
                                                                                                                        o umbla
         ANGELA DENISE NAILS,                           )
                                                        )
                                Plaintiff,              )
                                                        )
                 v.                                     )
                                                        )
                                                                Civil Action No.
                                                                                               .11       (J~6~J
         CIVILIAN CLAIMS DISABILITY,                    )
                                                        )
                                Defendant.              )


                                             MEMORANDUM OPINION

                 This matter comes before the court on review of plaintiffs application to proceed in

         forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

         complaint.

                 The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

         pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

         by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

         must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

         (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

         contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

         short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

         for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

         standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

         prepare a responsive answer, to prepare an adequate defense and to determine whether the




     /
(l
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

        Plaintiff alleges that she "was injured while [she] was a Civilian employee," and that she

"is seeking the damages that was [sic] never paid ... when [she] was injured." Compi. at 1.

Although plaintiff clearly states her demand for $100,000 in "damages for Pain and Suffering,

Medical cost[s] and Mental disfigurement," id. at 2, her complaint does not allege facts sufficient

to provide fair notice to defendant of the claims against it. As drafted, the complaint fails to

comply with Rule 8(a) and it will be dismissed.

        An Order consistent with this Memorandum Opinion is issued separately.




                                                      ~K&-~
                                                         JUdge~
                                              United States DistJct

DATE:     F.J.   '1/ /;Ln c¥




                                                  2